60 F.3d 824NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Robert Darnell ROBERTS, Plaintiff-Appellant,v.COUNTY COMMISSIONERS OF CECIL COUNTY;  Kennedy, Sheriff ofCecil County;  Lough, Chief;  Jeffery Clewer, Director ofCorrections;  Administration Of CECIL COUNTY;  Francis X.Equale, Deputy;  Brown, Corporal, Defendants-Appellees.
No. 95-6578.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 16, 1995Decided:  June 30, 1995

Robert Darnell Roberts, Appellant Pro Se.  Daniel Karp, Allen, Johnson, Alexander & Karp, Baltimore, MD, for Appellees.
Before WILKINSON and HAMILTON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion, and find no reversible error.  Because there are no complex or substantial issues presented in this appeal, we deny Appellant's motion for appointment of counsel.  Accordingly, we affirm on the reasoning of the district court.  Roberts v. County Commissioners, No. CA-93-273-S (D. Md. Apr. 6, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED